     STIP
 1   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 2   9525 Hillwood Drive, Suite 190
 3   Las Vegas, Nevada 89134
     (702) 868-8866
 4   gabriel@grassodefense.com
     Attorney for ORR-HUGHES
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                              IN AND FOR THE DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                 )
 9                                             )
10                         Plaintiff,          )
                                               )      Case No.: 2:18-mj-00823-VCF
11   vs.                                       )
                                               )      STIPULATION TO CONTINUE
12   SARAH ORR-HUGHES,                         )      PRELIMINARY EXAMINATION
13                                             )
                           Defendant.          )      (SECOND REQUEST)
14                                             )

15          IT IS STIPULATED between the defendant SARAH ORR-HUGHES through her
16   attorney GABRIEL L. GRASSO, ESQ., and the United States of America, through
17   BRANDON JAROCH, Assistant United States Attorney, that the Preliminary Examination

18   currently scheduled for November 5, 2018, at the hour of 4:00 p.m., be vacated and
     continued to a date and time convenient to this court but not earlier than thirty (30) days.
19
            This Stipulation is entered into pursuant to General Order 2007-04 and based
20
     upon the following:
21
            1.   There have been one previous continuances granted to the defense in this
22               case.
23          2.   The parties are in Pre-Indictment plea negotiations and will require an
24               additional 30 days to attempt to resolve this matter.

25          3.   The defendant is on Pretrial Release and does not object to a continuance of
                 the preliminary hearing.
26
            4.   Denial of this request for continuance would deny defense counsel sufficient
27
                 time to be able to appear at the motion to withdraw, taking into account the
28
                 exercise of due diligence.
           5.   Also, denial of this request or continuance would result in a miscarriage of
 1
                justice.
 2         6.   This is the second request for a continuance of the preliminary hearing date.
 3              DATED this 1 day of November, 2018.
 4
 5   RESPECTFULLY SUBMITTED BY:

 6
            /s/Brandon Jaroch                              /s/ Gabriel L. Grasso
 7   BRANDON JAROCH                                 GABRIEL L. GRASSO
 8   Assistant United States Attorney               Attorney for ORR-HUGHES

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIP
 1   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 2   9525 Hillwood Drive, Suite 190
 3   Las Vegas, Nevada 89134
     (702) 868-8866
 4   gabriel@grassodefense.com
     Attorney for ORR-HUGHES
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                             IN AND FOR THE DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                 )
 9                                             )
10                        Plaintiff,           )
                                               )     Case No.: 2:18-mj-00823-VCF
11   vs.                                       )
                                               )     STIPULATION TO CONTINUE
12   SARAH ORR-HUGHES,                         )     PRELIMINARY EXAMINATION
13                                             )
                          Defendant.           )     (SECOND REQUEST)
14                                             )

15
                                           FINDINGS OF FACT
16
17          Based upon the submitted Stipulation, and good cause appearing therefore, the

18   Court finds that:
            1. The parties seek additional time for pre-indictment plea negotiations.
19
            2. The defendant does not object to a continuance of the preliminary hearing.
20
21
                                       CONCLUSIONS OF LAW
22          1.   Denial of this request for continuance would deny counsel the ability to
23
                 explain his reasons for withdraw to the Court.
24
            2.   Additionally, denial of this request for continuance would result in a
25
                 miscarriage of justice.
26
            3.   For all of the above stated reasons, the ends of justice would best be served
27               by a continuance of the sentencing hearing date.
28
           4.   The additional time requested by the stipulation, is excludable in computing
 1
                the time within which the trial herein must commence pursuant to the Speedy
 2
                Trial Act, 18 U.S.C.     3161(h)(7)(A), considering the factors under 18 U.S.C.
 3              3161(h)(7)(B)(i) and (iv).
 4         5.   This is the second request for a continuance.
 5
                                                ORDER
 6
 7         IT IS ORDERED that the PRELIMINARY EXAMINATION hearing currently

 8   scheduled for November 5, 2018, at 4:00 p.m., be vacated and continued to

 9   December 6, 2018          4:00 PM
                          at             .
10
           DATED this 2nd          day of November, 2018.
11
12
13                                              ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
